WATSON, District Judge.
This action arises under the Emergency Price Control Act of 1942 as amended, 50 *585U. S.C.A.Appendix, § 901 et seq., to recover damages on account of a sale allegedly in excess of the maximum price allowed under Maximum Price Regulation 136.
Before filing an answer the defendant filed a “Motion for More Definite Statement” upon which arguments were heard and briefs filed. The matter is now before this Court for disposition.
Defendant moves that the plaintiff be directed to file a more definite complaint setting forth, (1), what the applicable maximum price was for the machinery, or how the sum allegedly received by the defendants is $14,500 in excess of the legal maximum prescribed by the Price Regulation No. 136, or how that legal maximum price was made up; and (2), the facts which constitute the basis of the allegations that the equipment was bought for use other than in the course of trade or business; and (3), when, how, and upon whom demand was made for the repayment of the alleged overcharges.
If the plaintiff is to recover at the trial of the case it will be necessary to prove that the alleged maximum price is the legal maximum price. It is not necessary that the plaintiff describe in detail in the complaint the manner in which he arrived at the precise overcharge alleged. The number and type of item here involved is definite, and it is not a case of an undesignated quantity of several different items. The first request must be denied.
The second and third requests will be granted so that the defendant may know the specific use for which the article was purchased, and also the person upon whom and at what time a demand was made for the repayment of the alleged overcharge.
Now, January 17, 1946 the plaintiff is ordered and directed to file a more definite complaint setting forth; (1), the specific use or consumption other than in the course of trade or business for which the machine was bought; and, (2), the time, place, and the person or persons upon whom, and by whom, the demand for the repayment of the alleged overcharge was made.